                     Case 3:19-cv-05842 Document 1 Filed 09/10/19 Page 1 of 20



 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT TACOMA
 8    LANDERHOLM P.S., a Washington                         No. 3:19-cv-05842
      Professional Service Corporation,
 9
                             Plaintiffs,                    COMPLAINT FOR
10
                v.                                          (1) FALSE DESIGNATION OF
11                                                              ORIGIN 15 U.S.C. §1125;
      LEWIS I. LANDERHOLM, an individual; and               (2) COMMON LAW TRADEMARK
12    LANDERHOLM LAW, LLC, an Oregon                            INFRINGEMENT;
      limited liability company,                            (3) STATE TRADEMARK
13                                                              DILUTION RCW 19.77.160
                             Defendants.
14                                                          JURY TRIAL REQUESTED

15

16                             PARTIES, JURISDICTION AND VENUE

17         1.         Plaintiff Landerholm P.S. (“LANDERHOLM”) is a Professional Service

18   Corporation organized under the laws of the State of Washington with a principal place of

19   business in Vancouver, Washington.

20         2.         Upon information and belief, defendant Landerholm Law, LLC (“Landerholm

21   Law”) is a Limited Liability Company organized under the laws of Oregon with offices in

22   Portland, Oregon; Salem, Oregon; and Vancouver, Washington.

23
      COMPLAINT - Page 1                                                          Chernoff Vilhauer LLP
24                                                                              111 SW Columbia, Suite 725
                                                                                    Portland, OR 97201
                                                                                    503.227.5631 (main)
25                                                                                   503.228.4373(fax)
                  Case 3:19-cv-05842 Document 1 Filed 09/10/19 Page 2 of 20



 1         3.       Upon information and belief, defendant Lewis I. Landerholm, an individual

 2   (“Lewis Landerholm”), is the founder and sole member of Landerholm Law. Upon information

 3   and belief, Lewis Landerholm resides in Portland, Oregon.

 4         4.       This court has subject matter jurisdiction over plaintiff’s Lanham Act claims

 5   pursuant to injuncti and 1338 for claims arising under 15 U.S.C. § 1125, and supplemental

 6   jurisdiction over common law and state claims pursuant to 28 U.S.C.§§ 1338 and 1367.

 7         5.       Venue is proper in this District because plaintiff and defendants conduct business

 8   here pursuant to 28 U.S.C. § 1391.

 9                                           INTRODUCTION

10         6.       Plaintiff seeks injunctive relief prohibiting defendants from offering legal services

11   in Washington under any trade name or business name that includes the word “Landerholm.”

12   Since 1953, plaintiff’s use of the name Landerholm for legal services in Southwest Washington

13   has been continuous and exclusive, and LANDERHOLM has acquired secondary meaning in

14   Southwest Washington as a trademark for legal services1. In 2018, defendant Lewis

15   Landerholm opened an office of Landerholm Law, in Vancouver, Washington. Confusion

16   between plaintiff’s long-established LANDERHOLM law firm and defendant, Landerholm Law

17   was immediate. Confusion continued unabated even after defendants’ Vancouver office began

18   using the assumed business name Landerholm Family Law.

19

20

21

22   1 As used herein, “trademark” means trademark, service mark, or brand.

23
      COMPLAINT - Page 2                                                            Chernoff Vilhauer LLP
24                                                                                111 SW Columbia, Suite 725
                                                                                      Portland, OR 97201
                                                                                      503.227.5631 (main)
25                                                                                     503.228.4373(fax)
                  Case 3:19-cv-05842 Document 1 Filed 09/10/19 Page 3 of 20



 1                            PLAINTIFF’S FACTUAL ALLEGATIONS
                                  The LANDERHOLM Trademark
 2
           7.       Robinson and Morse, the predecessor of plaintiff, was founded in 1948 by Walter
 3
     Robinson.
 4
           8.       In 1951, Irwin C. Landerholm was admitted to practice in Washington and joined
 5
     the law firm of Robinson and Morse. Irwin Landerholm practiced law in Vancouver,
 6
     Washington for over fifty years at plaintiff’s firm and was well known to the legal and business
 7
     communities in Clark County and Southwest Washington. Irwin Landerholm is now deceased.
 8
           9.       In 1953, the name of the firm was changed to Robinson, Morse, and Landerholm.
 9
     Since then, the name of plaintiff’s law firm has always included “Landerholm.” As early as
10
     November 1995, plaintiff advertised and promoted its legal services online at
11
     www.landerholm.com and communicated with its clients and others via email using
12
     @landerholm.com as its email address. From 2003 to 2009, at least nine decisions by the
13
     Washington State Court of Appeals have identified plaintiff as The Landerholm Firm or
14
     Landerholm Law Office. Over time, plaintiff’s law firm had become known as
15
     LANDERHOLM. In 2011, Plaintiff announced in the Vancouver Business Journal and The
16
     Columbian that it was formally changing its name from Landerholm, Memovich, Lansverk &
17
     Whitesides to LANDERHOLM.
18
           10.      Plaintiff’s logo, used on its website, letterhead, and elsewhere consists of an
19
     orange design element, LANDERHOLM in bold capital letters, and the tag line “Legal advisors.
20
     Trusted advocates.” in significantly smaller font below LANDERHOLM. The design element is
21
     positioned to the left of LANDERHOLM and comprises a stylized “L” outlined in an orange
22
     rectangle.
23
      COMPLAINT - Page 3                                                            Chernoff Vilhauer LLP
24                                                                                111 SW Columbia, Suite 725
                                                                                      Portland, OR 97201
                                                                                      503.227.5631 (main)
25                                                                                     503.228.4373(fax)
                 Case 3:19-cv-05842 Document 1 Filed 09/10/19 Page 4 of 20



 1

 2

 3

 4
           11.      Upon information and belief, for approximately sixty-five years, plaintiff had
 5
     been the sole source of legal services in Southwest Washington provided in association with the
 6
     name Landerholm. There have been no law firms in Southwest Washington since 1953 that
 7
     include Landerholm in the name of the firm until defendants opened a Vancouver office in 2018,
 8
     plaintiff’s use of Landerholm for legal services in Southwest Washington had been exclusive.
 9
           12.      One of the ways in which plaintiff promotes its services is by sponsorship of and
10
     firm participation in community organizations and activities. Recent examples include Clark
11
     County Planning Commission, Board of Vancouver’s Downtown Association, Leadership Clark
12
     County, Children’s Home Society of Washington, Greater Vancouver Chamber of Commerce,
13
     Humane Society of Southwest Washington, Clark County Food Bank, Columbia River
14
     Economic Development Council, Rotary Club of Vancouver, Community Foundation for
15
     Southwest Washington, Southwest Washington’s Contractor’s Association, Leadership Clark
16
     County, Clark County Association of Realtors, and Girl Scouts of Oregon and Southwest
17
     Washington. A list of over thirty organizations showing the extent of plaintiff’s community
18
     involvement and participation may be seen at https://www.landerholm.com/community-
19
     involvement. For over sixty-five years plaintiff and its lawyers have participated in many
20
     community organizations and activities in Southwest Washington.
21

22

23
      COMPLAINT - Page 4                                                          Chernoff Vilhauer LLP
24                                                                              111 SW Columbia, Suite 725
                                                                                    Portland, OR 97201
                                                                                    503.227.5631 (main)
25                                                                                   503.228.4373(fax)
                  Case 3:19-cv-05842 Document 1 Filed 09/10/19 Page 5 of 20



 1         13.      Plaintiff’s lawyers are active in the Washington State Bar Association (“WSBA”),

 2   where they have served as chairperson of the Business Section, members of Taxation Executive

 3   Committee, and members of Probate and Trust Executive Committee.

 4         14.      As a result of the high quality of the services plaintiff has provided over the years,

 5   LANDERHOLM has earned an excellent reputation within the legal community and the

 6   community at large, spanning service areas including commercial and business law, mergers and

 7   acquisitions, property law, real estate law, tax, land use, personal injury, worker’s compensation,

 8   employment law, estate planning, and probate and trust administration.

 9         15.      Plaintiff was voted Best Attorney in Clark County by The Columbian readers for

10   three consecutive years from 2017-2019. Plaintiff’s lawyers have been recognized for

11   excellence, including three “Super Lawyers,” one “Rising Star,” multiple recognitions in

12   Vancouver Business Journal’s “Accomplished and Under 40,” and Clark College’s Outstanding

13   Alumni Award. Plaintiff’s lawyers have been selected for leadership positions in the community

14   including Chair of the Clark County’s Planning Commission.

15         16.      Located in Vancouver, Washington, across the Columbia River from Oregon,

16   plaintiff offers and provides legal services in interstate commerce. Almost all of plaintiff’s

17   lawyers are licensed to practice in other states.

18         17.      Over the years, plaintiff has provided legal services to more than forty thousand

19   individuals and businesses.

20         18.      Over the course of sixty-five years, plaintiff has spent a substantial sum of money

21   advertising and promoting its legal service in connection with Landerholm.

22         19.      Plaintiff is listed in over 60 directories including Bing, Bizwiki,

23   chamberofcommerce.com, City Search, Dex Knows, Dun & Bradstreet, FindLaw, local.com,
      COMPLAINT - Page 5                                                             Chernoff Vilhauer LLP
24                                                                                 111 SW Columbia, Suite 725
                                                                                       Portland, OR 97201
                                                                                       503.227.5631 (main)
25                                                                                      503.228.4373(fax)
                    Case 3:19-cv-05842 Document 1 Filed 09/10/19 Page 6 of 20



 1   Mapquest, Superpages, The Internet Chamber of Commerce, Vancouver Business Journal,

 2   Waze, and White and Yellow Pages.

 3         20.       With 24 lawyers, plaintiff is the largest law firm in Southwest Washington.

 4   Continuous and exclusive use of the name Landerholm, by itself or with other names, to provide

 5   legal services for over sixty-five years has resulted in “acquired distinctiveness” (sometimes

 6   referred to as “secondary meaning”) in the trademark LANDERHOLM in Southwest

 7   Washington to identify plaintiff and its legal services.

 8         21.       Such acquired distinctiveness imbues LANDERHOLM with the benefits and

 9   protection of a trademark, enforceable against others who use a similar name for similar products

10   or services such that confusion is likely.

11         22.       Moreover, due to the lengthy, extensive, prominent, and exclusive use of

12   LANDERHOLM, it has become a strong trademark, entitled to a broad scope of protection.

13         23.       The LANDERHOLM trademark is famous for legal services in Southwest

14   Washington.

15         24.       The LANDERHOLM trademark is extremely valuable and embodies the goodwill

16   of the firm.

17                                                Defendants

18         25.       Upon information and belief, defendant Lewis Landerholm founded defendant

19   Landerholm Law in 2010 and registered “Landerholm Law LLC” with the State of Oregon on

20   November 1, 2010.

21         26.       Upon information and belief, the initial logo of defendant Landerholm Law

22   consisted of an orange design element and LANDERHOLM LAW in bold, capital letters. The

23
      COMPLAINT - Page 6                                                           Chernoff Vilhauer LLP
24                                                                               111 SW Columbia, Suite 725
                                                                                     Portland, OR 97201
                                                                                     503.227.5631 (main)
25                                                                                    503.228.4373(fax)
                   Case 3:19-cv-05842 Document 1 Filed 09/10/19 Page 7 of 20



 1   design element is positioned to the left of LANDERHOLM LAW and comprises a rectangular

 2   design element consisting of grey and orange stylized “Ls.”

 3

 4

 5

 6

 7
           27.      Upon information and belief, defendant Lewis Landerholm is the grandson of
 8
     Irwin Landerholm, the lawyer for whom plaintiff’s LANDERHOLM law firm is named. Lewis
 9
     Landerholm is not admitted to practice in the State of Washington.
10
           28.      Upon information and belief, defendant Landerholm Law registered the domain
11
     name www.landerholmlaw.com on November 6, 2010, approximately 15 years after plaintiff
12
     LANDERHOLM registered www.landerholm.com, and after the trademark LANDERHOLM
13
     acquired distinctiveness in Southwest Washington for legal services.
14
           29.      Upon information and belief, defendant Lewis Landerholm opened the
15
     Vancouver, Washington office of defendant Landerholm Law in August 2018.
16
           30.      Defendants conduct business in interstate commerce.
17
           31.      Upon information and belief, both parties market and provide legal services to the
18
     same group of consumers, namely individuals residing in Southwest Washington.
19
                                            Actual Confusion
20
           32.      Shortly after defendants opened the Vancouver office in 2018, it became apparent
21
     that the presence of a new “Landerholm” law office in Vancouver caused significant confusion
22
     or mistake.
23
      COMPLAINT - Page 7                                                          Chernoff Vilhauer LLP
24                                                                              111 SW Columbia, Suite 725
                                                                                    Portland, OR 97201
                                                                                    503.227.5631 (main)
25                                                                                   503.228.4373(fax)
                 Case 3:19-cv-05842 Document 1 Filed 09/10/19 Page 8 of 20



 1         33.     Examples of confusion or mistake include, but are not limited to:

 2                 a. A third-party lawyer mistakenly went to plaintiff’s office expecting a meeting

 3                    scheduled with defendant’s lawyer;

 4                 b. Flowers were delivered to plaintiff that were intended for defendant;

 5                 c. An email intended for defendants, was received by plaintiff from a Seattle

 6                    headhunter enquiring about an opening for a domestic relations assistant;

 7                 d. Another third-party lawyer mistakenly went to defendant’s Vancouver office

 8                    and showed up late for an arbitration scheduled at plaintiff’s office;

 9                 e. Telephone calls received by plaintiff that were intended for defendant;

10                 f. Comments or questions from the public to plaintiff’s employees regarding the

11                    existence of another law firm with the name “Landerholm” in Vancouver,

12                    Washington;

13                 g. Confusion relayed to plaintiff’s attorneys or employees by its clients or

14                    vendors;

15                 h. Misdirected mail; and

16                 i. Misdirected email enquiries.

17         34.     Defendants were aware of such confusion. On December 12, 2018, defendant

18   Lewis Landerholm sent Randy Grove, a LANDERHOLM partner, an email inviting Mr. Grove

19   to meet and discuss confusion. In the email Lewis Landerholm wrote, “I wanted to reach out

20   since we have opened in Vancouver and I know it has created some confusion for staff.”

21         35.     On February 11, 2019, plaintiff sent defendants a cease and desist letter

22   requesting that defendants cease use of any firm name including “Landerholm” in Southwest

23   Washington.
      COMPLAINT - Page 8                                                           Chernoff Vilhauer LLP
24                                                                               111 SW Columbia, Suite 725
                                                                                     Portland, OR 97201
                                                                                     503.227.5631 (main)
25                                                                                    503.228.4373(fax)
                 Case 3:19-cv-05842 Document 1 Filed 09/10/19 Page 9 of 20



 1         36.      Upon information and belief, even defendants’ employees were confused. Upon

 2   information and belief, in April 2019, defendants’ Oregon office forwarded a pleading to

 3   plaintiff. The pleading, relating to a domestic relations matter in Clark County Superior Court,

 4   was addressed to defendant Landerholm Law at its Oregon address. Upon information and

 5   belief, opposing counsel sent the pleading to defendant Landerholm Law at its Oregon address,

 6   where defendants’ employees in the Oregon office mistakenly forwarded the pleading to plaintiff

 7   LANDERHOLM, intending to send it to defendant Landerholm Law’s Vancouver office.

 8         37.      Upon information and belief, on March 28, 2019, defendants registered the

 9   assumed business name Landerholm Family Law in Oregon, and at some time thereafter began

10   using Landerholm Family Law in some situations while it continued to use Landerholm Law in

11   other situations. For example, defendants continue to use www.landerholmlaw.com as their

12   website address and @landerholmlaw.com as their email address. Thus, the first or most

13   dominant impression of defendants received by many members of the public is “Landerholm

14   Law,” not “Landerholm Family Law.”

15         38.      Upon information and belief, some time after March 28, 2019, defendants began

16   using the logo below consisting of the same stylized grey and orange “Ls,” “LANDERHOLM”

17   in bold capital letters, and Family Law in smaller font below “LANDERHOLM.”

18

19

20

21         39.      Upon information and belief, The Columbian, Vancouver’s largest newspaper was

22   also confused. In April, The Columbian notified plaintiff that it had once again been nominated

23
      COMPLAINT - Page 9                                                           Chernoff Vilhauer LLP
24                                                                               111 SW Columbia, Suite 725
                                                                                     Portland, OR 97201
                                                                                     503.227.5631 (main)
25                                                                                    503.228.4373(fax)
                 Case 3:19-cv-05842 Document 1 Filed 09/10/19 Page 10 of 20



 1   as “Best Attorney in Clark County.” However, the ballot that appeared in the April 7, 2019

 2   printed copy of the newspaper listed “Landerholm Law” rather than plaintiff LANDERHOLM.

 3   Further, the electronic ballot on The Columbian’s website initially misidentified “Landerholm

 4   Law’s” address as 805 Broadway Street, Suite 1000, which is plaintiff LANDERHOLM’s

 5   address. A map on the website also mistakenly identified plaintiff’s address as defendant’s

 6   location. Fortunately, these errors were noticed by plaintiff and timely corrected, resulting in

 7   plaintiff winning this year’s contest for the “Best Attorney in Clark County.”

 8         40.      The confusion described above demonstrates the clear potential for damage to

 9   plaintiff’s reputation and goodwill. Had The Columbian’s mistake not been caught, plaintiff

10   LANDERHOLM would have lost that opportunity to be recognized for its excellence. The

11   strength of plaintiff’s trademark rights in the LANDERHOLM brand, built over half a century,

12   would not have been enhanced by the award, and defendant Landerholm Law would have

13   received the recognition and goodwill rightfully due to plaintiff.

14         41.      Further, public recognition of another “Landerholm” law firm for excellence

15   would have exacerbated the on-going dilution of plaintiff’s LANDERHOLM trademark caused

16   by defendants’ use of plaintiff’s brand and diminished the ability of LANDERHOLM to identify

17   a sole source of legal services in Southwest Washington.

18         42.      The confusion described above also demonstrates the strength of the

19   LANDERHOLM brand. Defendants’ switch to the assumed business name Landerholm Family

20   Law did not forestall confusion by The Columbian newspaper, a very discerning member of the

21   public. If The Columbian was confused, the general public, presumably less discerning than a

22   newspaper, is more likely to be confused.

23
      COMPLAINT - Page 10                                                           Chernoff Vilhauer LLP
24                                                                                111 SW Columbia, Suite 725
                                                                                      Portland, OR 97201
                                                                                      503.227.5631 (main)
25                                                                                     503.228.4373(fax)
                 Case 3:19-cv-05842 Document 1 Filed 09/10/19 Page 11 of 20



 1         43.      Even a judge has been confused. On May 28, 2019, Judge Trish Brown, Chief

 2   Judge of the Oregon Bankruptcy Court asked Mr. Gregory Dennis, a LANDERHOLM partner

 3   whether he worked out of the firm’s Vancouver or Portland office, when in fact plaintiff does not

 4   have a Portland office. Judge Brown also told Mr. Dennis that she had tried to find his contact

 5   information by searching for “Landerholm Law Firm” on the Internet and had mistakenly

 6   telephoned defendant. Judge Brown remarked that “it was confusing to figure out as it appears

 7   to be the same firm.”

 8         44.      Judge Brown’s confusion demonstrates harm to plaintiff caused by defendant’s

 9   incorporation of plaintiff’s LANDERHOLM trademark into defendants’ domain name,

10   www.landerholmlaw.com.

11         45.      Upon information and belief, some time prior to August 16, 2019, defendants

12   began referring to their Vancouver, Washington office as Lewis Landerholm Family Law. This

13   information is visible if one visits www.landerholmlaw.com and clicks on “Vancouver

14   Location.” Upon information and belief the email address of the Vancouver address is

15   @landerholmlaw.com.

16         46.      This suit is necessary to protect against public confusion and mistake and dilution

17   of plaintiff’s hard-earned trademark rights in LANDERHOLM, and to restore the ability of

18   LANDERHOLM to identify a sole source of legal services in Southwest Washington.

19                                       Likelihood of Confusion

20         47.      The legal services offered by plaintiff and defendants are closely related, and in

21   some cases identical.

22         48.      Upon information and belief, as of October 25, 2018, defendants were advertising

23   probate and estate planning legal services to Southwest Washington residents.
      COMPLAINT - Page 11                                                           Chernoff Vilhauer LLP
24                                                                                111 SW Columbia, Suite 725
                                                                                      Portland, OR 97201
                                                                                      503.227.5631 (main)
25                                                                                     503.228.4373(fax)
                 Case 3:19-cv-05842 Document 1 Filed 09/10/19 Page 12 of 20



 1         49.      As mentioned above, long prior to October 2018, plaintiff had offered legal

 2   services related to estate planning and probate to Southwest Washington residents.

 3         50.      Upon information and belief, both parties advertise and promote their services in

 4   the same channels of trade, including on the Internet, in directories, and on social media such as

 5   Facebook and Yelp.

 6         51.      Upon information and belief, potential clients of the parties identify, investigate,

 7   contact, and decide to retain the parties for legal services based upon their online and social

 8   media impression and identification.

 9         52.      The domain names of the parties are substantially identical and confusingly

10   similar. Plaintiff’s domain name is www.landerholm.com and defendants’ domain name is

11   www.landerholmlaw.com.

12         53.      The email address of the respective parties are substantially identical –

13   @landerholm.com and @landerholmlaw.com.

14         54.      The parties’ logos are:

15         Plaintiff                                                       Defendants

16

17

18

19                                                                                or

20

21

22

23
      COMPLAINT - Page 12                                                            Chernoff Vilhauer LLP
24                                                                                 111 SW Columbia, Suite 725
                                                                                       Portland, OR 97201
                                                                                       503.227.5631 (main)
25                                                                                      503.228.4373(fax)
                    Case 3:19-cv-05842 Document 1 Filed 09/10/19 Page 13 of 20



 1         55.        The prominent, distinctive, source identifying term in defendants’ logos is

 2   plaintiff’s brand LANDERHOLM in large capital letters. The other words are generic or

 3   descriptive.

 4         56.        Upon information and belief, defendants’ logo for Lewis Landerholm Family Law

 5   includes “LEWIS” directly above “LANDERHOLM,” in small letters the size of the “Family

 6   Law” font.

 7         57.        The logos are also similar in that the design elements are positioned to the left of

 8   “Landerholm.” The design elements of the logos are also similar because both feature the letter

 9   “L” and an orangish color. The logos of both parties feature the colors grey and orange.

10         58.        Defendants’ Landerholm Family Law and Lewis Landerholm Family Law logos

11   with their increased emphasis on “LANDERHOLM” is more similar to plaintiff’s

12   LANDERHOLM logo than is defendants’ prior Landerholm Law logo.

13         59.        The Facebook page address of the parties are almost identical—plaintiff’s page

14   address is www.facebook.com/LanderholmPS/ and

15   defendants’www.facebook.com/LanderholmLaw.

16         60.        The Yelp page address of the parties are also almost identical—plaintiff’s page is

17   www.yelp.com/biz/landerholm-p-s-vancouver-4 and defendants’ www.yelp.com/biz/landerholm-

18   law-vancouver-2.

19         61.        The firm names of the parties are substantially identical and confusingly similar.

20   Plaintiff is LANDERHOLM and defendants are Landerholm Family Law and Lewis Landerholm

21   Family Law.

22         62.        In the names and domain names of both parties “Landerholm” is the distinctive

23   source-identifying portion.
      COMPLAINT - Page 13                                                             Chernoff Vilhauer LLP
24                                                                                  111 SW Columbia, Suite 725
                                                                                        Portland, OR 97201
                                                                                        503.227.5631 (main)
25                                                                                       503.228.4373(fax)
                 Case 3:19-cv-05842 Document 1 Filed 09/10/19 Page 14 of 20



 1         63.      Defendants’ names Landerholm Law, Landerholm Family Law, and Lewis

 2   Landerholm Family Law, defendants’ domain name www.landerholmlaw.com and defendants’

 3   email address @landerholmlaw.com include plaintiff’s LANDERHOLM trademark.

 4         64.      The names, domain names and email addresses of the respective parties are

 5   visually similar.

 6         65.      The names, domain names and email addresses of the respective parties are

 7   aurally similar.

 8         66.      With respect to legal services, the names, domain names and email addresses of

 9   the respective parties have the same connotation “Landerholm.”

10         67.      With respect to legal services the names and domain names of both parties give

11   the same commercial impression, “Landerholm.”

12         68.      Upon information and belief, defendants intended to take advantage of the

13   reputation and renown of plaintiff’s LANDERHOLM trademark, and/or the familiarity of the

14   Landerholm name in Southwest Washington, when they decided to open a law office in

15   Vancouver, Washington using the name Landerholm Law.

16         69.      On defendants’ website and elsewhere, defendant Lewis Landerholm identifies

17   himself as Lewis Irwin Landerholm. Upon information and belief, Mr. Landerholm seeks to use

18   the name Irwin, the name of his grandfather, a long-time partner in and namesake of plaintiff

19   LANDERHOLM, to suggest to consumers that his services are those of plaintiff or are endorsed,

20   sponsored, or otherwise affiliated or connected with plaintiff.

21         70.      Upon information and belief, defendants were aware that plaintiff would object to

22   their use of Landerholm.

23
      COMPLAINT - Page 14                                                         Chernoff Vilhauer LLP
24                                                                              111 SW Columbia, Suite 725
                                                                                    Portland, OR 97201
                                                                                    503.227.5631 (main)
25                                                                                   503.228.4373(fax)
                  Case 3:19-cv-05842 Document 1 Filed 09/10/19 Page 15 of 20



 1          71.      Upon information and belief, defendants were aware that establishing a second

 2   Landerholm firm in Clark County Washington would result in confusion or mistake.

 3          72.      Upon information and belief, defendants were aware that confusion or mistake

 4   with plaintiff would benefit defendants and harm plaintiff.

 5          73.      As early as December 2018, defendants’ use of Landerholm Law had caused

 6   confusion and defendants have acknowledged such confusion.

 7                                    Harm to Plaintiff Landerholm

 8          74.      Defendants’ use of Landerholm in its names and domain names has infringed

 9   plaintiff’s LANDERHOLM trademark, has caused confusion, and has harmed plaintiff.

10          75.      Plaintiff’s LANDERHOLM trademark became famous in Southwest Washington

11   prior to Defendants’ adoption and use of Landerholm Law, Landerholm Family Law and Lewis

12   Landerholm Family Law in Southwest Washington, and inclusion of plaintiff’s LANDERHOLM

13   mark in defendants’ domain names dilutes the distinctive quality of plaintiff’s mark.

14          76.      As a result of defendants’ use of plaintiff’s LANDERHOLM trademark in their

15   names and domain names, “Landerholm” no longer designates the sole source of legal services

16   in Southwest Washington.

17          77.      As a result of defendants’ trademark infringement and dilution plaintiff has

18   suffered and continues to suffer irreparable injury for which there is no adequate remedy at law.

19          78.      Based upon defendants’ adoption and use of the trademark LANDERHOLM

20   despite knowledge of plaintiff’s trademark rights in the mark, defendants’ infringement and

21   dilution is willful.

22          79.      Based upon defendants’ intent to take advantage of the fame and familiarity of

23   LANDERHOLM in Southwest Washington, defendants’ infringement is willful.
      COMPLAINT - Page 15                                                           Chernoff Vilhauer LLP
24                                                                                111 SW Columbia, Suite 725
                                                                                      Portland, OR 97201
                                                                                      503.227.5631 (main)
25                                                                                     503.228.4373(fax)
                    Case 3:19-cv-05842 Document 1 Filed 09/10/19 Page 16 of 20



 1            80.     Based upon defendants’ continued use of plaintiff’s LANDERHOLM trademark

 2   despite their knowledge of actual confusion, defendants’ infringement is willful.

 3                                                  Count I
                                      Federal False Designation of Origin
 4
              81.     Plaintiff repeats and realleges the allegations of paragraphs 1 through 80 as
 5
     though fully set forth herein.
 6
              82.     This claim arises under 15 U.S.C. §1125(a)(1)(A).
 7
              83.     Defendants’ actions as described herein, including adoption and use of
 8
     Landerholm Law, Landerholm Family Law, and Lewis Landerholm Family Law in Southwest
 9
     Washington, use of the domain name www.landerholmlaw.com, and defendants’ other uses of
10
     “Landerholm” have caused and are likely to cause confusion, mistake, or to deceive as to the
11
     origin, sponsorship, or approval of defendants’ legal services by plaintiff.
12
              84.     Defendants’ actions have harmed plaintiff.
13
              85.     Defendants’ actions are intentional and willful, and this is an exceptional case,
14
     entitling plaintiff to reasonable attorney fees in accordance with 15 U.S.C. § 1117(a).
15
              86.     As a result of defendants’ use of plaintiff’s trademark, plaintiff has suffered and
16
     will continue to suffer irreparable injury for it has no adequate remedy at law. Defendants will
17
     continue their unauthorized use of plaintiff’s LANDERHOLM trademark unless enjoined by this
18
     Court.
19
                                              Count II
20                                Common Law Trademark Infringement

21            87.     Plaintiff repeats and realleges the allegations of paragraphs 1 through 86 as

22   though fully set forth herein.

23            88.     This claim arises under the common law of the State of Washington.
      COMPLAINT - Page 16                                                             Chernoff Vilhauer LLP
24                                                                                  111 SW Columbia, Suite 725
                                                                                        Portland, OR 97201
                                                                                        503.227.5631 (main)
25                                                                                       503.228.4373(fax)
                     Case 3:19-cv-05842 Document 1 Filed 09/10/19 Page 17 of 20



 1             89.     Plaintiff’s trademark LANDERHOLM has acquired secondary meaning among

 2   relevant consumers in Southwest Washington.

 3             90.     Defendants’ use of the business names Landerholm Law, Landerholm Family

 4   Law, and Lewis Landerholm Family Law in Southwest Washington, use of the domain name

 5   www.landerholmlaw.com in Southwest Washington, and other uses of “Landerholm” in

 6   Southwest Washington closely resemble plaintiff’s LANDERHOLM trademark in appearance,

 7   sound, connotation, and commercial impression.

 8             91.     The services offered in connection with defendant’s business names and domain

 9   names are closely related, and in some cases identical, to the services plaintiff offers in

10   connection with its LANDERHOLM trademark.

11             92.     Both parties advertise and promote their services through the same channels of

12   trade.

13             93.     Defendants’ use of plaintiff’s LANDERHOLM trademark has caused confusion

14   and thus violates plaintiff’s common law trademark rights.

15             94.     Defendants have actual knowledge of plaintiff’s rights in the LANDERHOLM

16   mark, but despite such knowledge, continue their infringing behavior with disregard of plaintiff’s

17   rights.

18             95.     Defendants’ use is likely to cause confusion and mistake and is likely to deceive

19   consumers into believing that Defendants are sponsored, approved by, affiliated with, or

20   endorsed by plaintiff when they are not.

21             96.     Plaintiff has been harmed by defendants’ actions. As long as defendants continue

22   to use the infringing mark, plaintiff will continue to suffer irreparable harm without adequate

23   remedy at law.
      COMPLAINT - Page 17                                                             Chernoff Vilhauer LLP
24                                                                                  111 SW Columbia, Suite 725
                                                                                        Portland, OR 97201
                                                                                        503.227.5631 (main)
25                                                                                       503.228.4373(fax)
                  Case 3:19-cv-05842 Document 1 Filed 09/10/19 Page 18 of 20



 1         97.      Such irreparable harm will continue unless defendants are restrained and/or

 2   enjoined.

 3                                              Count III
                                        State Trademark Dilution
 4
           98.      Plaintiff repeats and realleges the allegations of paragraphs 1 through 97 as
 5
     though fully set forth herein.
 6
           99.      This claim arises under RCW 19.77.160.
 7
           100.     Plaintiff’s trademark LANDERHOLM became famous in Southwest Washington
 8
     well prior to 2018.
 9
           101.     Defendants’ commercial use of the business names Landerholm Law, Landerholm
10
     Family Law, Lewis Landerholm Family Law, and the domain name www.landerholmlaw.com
11
     commenced after plantiff’s mark became famous in Southwest Washington.
12
           102.     Defendants’ use of Landerholm Law, Landerholm Family Law, Lewis
13
     Landerholm Family Law, www.landerholmlaw.com and other business uses of Landerholm
14
     dilutes the distinctive quality of plaintiff’s LANDERHOLM mark.
15
           103.     Defendants’ conduct has irreparably damaged and will continue to irreparably
16
     damage plaintiff’s market, reputation, and goodwill. Such irreparable harm will continue unless
17
     defendants are enjoined. An injunction is authorized pursuant to RCW 19.77.160.
18
           104.     Defendants willfully and in bad faith intended to trade on plaintiff’s reputation or
19
     cause dilution of plaintiff’s LANDERHOLM mark. As such, plaintiff is entitled to recover its
20
     reasonable attorneys’ fees pursuant to RCW 19.77.160(2).
21
           105.     Defendants’ continued use of “Landerholm” despite knowledge of confusion is
22
     willful and in bad faith.
23
      COMPLAINT - Page 18                                                           Chernoff Vilhauer LLP
24                                                                                111 SW Columbia, Suite 725
                                                                                      Portland, OR 97201
                                                                                      503.227.5631 (main)
25                                                                                     503.228.4373(fax)
               Case 3:19-cv-05842 Document 1 Filed 09/10/19 Page 19 of 20



 1                                    PRAYER FOR RELIEF

 2        WHEREFORE, plaintiff requests the following relief:

 3        A.     A finding that plaintiff’s use of Landerholm for legal services in Southwest

 4               Washington for many years has resulted in LANDERHOLM acquiring

 5               distinctiveness as a trademark for legal services prior to defendants’ adoption and

 6               use of Landerholm in the name of their law firm.

 7        B.     A finding that the trademark LANDERHOLM became famous in Southwest

 8               Washington for legal services prior to defendants’ adoption and use of Landerholm

 9               in the name of their law firm.

10        C.     A finding that defendants’ use of Landerholm for legal services is likely to cause

11               confusion.

12        D.     A finding that defendants’ use of Landerholm for legal services has caused

13               confusion.

14        E.     A finding that defendants have violated 15 U.S.C. § 1125(a) for unfairly

15               competing with plaintiff by using a false designation of origin for defendants’

16               services.

17        F.     Pursuant to 15 U.S.C. § 1116 and/or RCW 19.77.160, an injunction prohibiting

18               defendants from offering legal services to residents of Southwest Washington

19               using a law firm name, tradename, trademark, business name, domain name, web

20               address, or other designation that includes the name “Landerholm” or any

21               confusingly similar term;

22        G.     A finding that this case is exceptional and an Order awarding plaintiff its

23               reasonable attorneys’ fees and costs pursuant to 15 U.S.C. § 1117(a);
     COMPLAINT - Page 19                                                         Chernoff Vilhauer LLP
24                                                                             111 SW Columbia, Suite 725
                                                                                   Portland, OR 97201
                                                                                   503.227.5631 (main)
25                                                                                  503.228.4373(fax)
                  Case 3:19-cv-05842 Document 1 Filed 09/10/19 Page 20 of 20



 1        H.       A finding that defendants willfully intended to trade on plaintiff’s reputation to

 2                 cause dilution of plaintiff’s LANDERHOLM mark and an award of plaintiff’s

 3                 reasonable attorney fees pursuant to RCW 19.77.160.

 4        I.       For such other relief as the Court deems just and proper.

 5                                        DEMAND FOR JURY

 6        Should this matter proceed to trial, plaintiff demands all issues of fact be determined by a

 7        jury.

 8

 9

10   DATED September 10, 2019                             By:       /s/ Susan D. Pitchford
                                                                J. Peter Staples, WSBA #15185
11                                                              pete@chernofflaw.com
                                                                Susan D. Pitchford, WSBA #26259
12                                                              sdp@chernofflaw.com
                                                                Phoebe Chia Ju Hung, Pro Hac Vice
13                                                              Pending
                                                                phung@chernofflaw.com
14                                                              Chernoff Vilhauer LLP
                                                                111 SW Columbia Street, Suite 725
15                                                              Portland, OR 97201
                                                                Tel: (503) 227-5631
16                                                              Fax: (503) 228-4373

17                                                              Attorneys for Plaintiff

18

19

20

21

22

23
     COMPLAINT - Page 20                                                             Chernoff Vilhauer LLP
24                                                                                 111 SW Columbia, Suite 725
                                                                                       Portland, OR 97201
                                                                                       503.227.5631 (main)
25                                                                                      503.228.4373(fax)
